DETAILED ACTION
This office action is in response to the amendments filed on December 22, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/21/2019 is being considered by the examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US 2017/0033101) in view of Kaneko (US 2010/0304555).
With respect to Claim 1, Sharma discloses (Fig 1 and 4) most aspects of the current invention including a semiconductor device comprising:
a first fin (AF2) that protrudes from a substrate and extends in a first direction;
a second fin (AF1) that protrudes from the substrate and extends in the first direction, the first fin and the second fin being spaced apart; 
a gate line including a dummy gate electrode (140) and a gate electrode (130), the dummy gate electrode at least partially covering the first fin (AF2), the gate electrode at least partially covering the second fin (AF1), the gate line covering the first fin and the second fin, the gate line extending in a second direction different from the first direction; 
a gate dielectric layer (160) between the gate electrode and the second fin
wherein the gate electrode extends continuously from the dummy gate electrode so that the gate electrode and the dummy gate electrode are formed over common line of extent
However, Sharma does not explicitly state wherein the dummy gate electrode including different materials from the gate electrode.
On the other hand, Kaneko discloses (Fig 23) a semiconductor device comprising a gate line including a dummy gate electrode (362) and a gate electrode (363), the dummy gate electrode including different materials from the gate electrode 
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein the dummy gate electrode including different materials from the gate electrode in the device of Sharma to form the dummy gate electrode and a gate electrode using a damascene process which the materials of the dummy gate electrode applies a compressive stress to the side surfaces of the first fin and the materials for the gate electrode, are contractive materials, in which they apply a tensile stress to the side surfaces of the second fin.
With respect to Claim 2, Sharma discloses (Fig 1 and 4) wherein a side surface of the dummy gate electrode with respect to the first direction is between the first fin and the second fin.
With respect to Claim 6, Sharma discloses (Fig 1 and 4) wherein a width of the dummy gate electrode in the first direction is wider than a width of the gate electrode in the first direction.
Regarding claim 6, Differences in the widths will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such widths are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the widths and similar widths are known in the art (see e.g. Sharma), it would have been obvious to one of the ordinary skill in the art to use these values in the device.
The specification contains no disclosure of either the critical nature of the claimed widths or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 8, Sharma discloses (Fig 1 and 4) further comprising: a dummy gate insulating layer (160) between the first fin and the dummy gate electrode.
With respect to Claim 9, Sharma discloses (Fig 1 and 4) wherein the dummy gate dielectric layer covers a side surface of the dummy gate electrode with respect to the first direction.
With respect to Claim 10, Sharma discloses (Fig 1 and 4) wherein the gate dielectric layer extends in the second direction.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Kaneko and in further view of You (US 2016/0379982).
With respect to Claim 11, Sharma discloses (Fig 1 and 4) most aspects of the current invention. However, Sharma 
On the other hand, You ‘9982 discloses (Fig 14A-14C) a semiconductor device comprising a gate line including a dummy gate electrode (154) and a gate electrode (152), a gate dielectric layer (142) between the gate electrode and a second fin (F1), and further shows a gate oxide layer (750) between a side surface of the dummy gate electrode with respect to the first direction and the gate dielectric layer. You ‘9982 teaches doing so to form a gate-cut insulating layer interposed between two gate lines, allowing multi-gate transistors capable of different functions to be formed, which improves the performance of transistors (par 319 & 340).
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein a gate oxide layer between a side surface of the dummy gate electrode with respect to the first direction and the gate dielectric layer in the device of Sharma to form a gate-cut insulating layer interposed between two gate lines, allowing multi-gate transistors capable of different functions to be formed, which improves the performance of transistors.
With respect to Claim 12, You ‘9982 discloses (Fig 14A-14C) forming a work function adjusting layer on the gate dielectric layer, the second fin and the side surface of the dummy gate electrode (par 122).
With respect to Claim 13, Sharma discloses (Fig 1 and 4) wherein the dummy gate electrode includes a metal, and the gate dielectric layer covers the side surface of the dummy gate electrode (par 70).



Allowable Subject Matter
Claims 14-20 are considered allowed as they contain allowable subject matter.
With respect to claim 14, The prior art of record does not show the limitations reciting “a gate line including a dummy gate electrode, a first gate electrode and a second gate electrode, the dummy gate electrode covering the first fin, the first gate electrode covering the second fin, the second gate electrode covering the third fin, wherein the first and second gate electrodes extend continuously from the dummy gate electrode so that the first and second gate electrodes and the dummy gate electrode are formed over common line of extent.
With respect to claim 20, The prior art of record does not show the limitation reciting “a gate line including a dummy gate electrode and a gate electrode, wherein the dummy gate electrode covering a first side surface of the fin and the gate electrode covering a second side surface of the fin.”
Claim Objections
Claims 3-5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s amendments filed on December 22, 2021, with respect to claims 1-13 have been considered but are moot because the arguments do not apply to the newly applied reference in the rejection. The current action is final.


Conclusion
THIS ACTION IS MADE FINAL. A shortened statutory period for response to this action is set to expire THREE months from the mailing date of this action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814